DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 14th, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

server device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The storage device claim contains the component “server device”, yet the claims nor the specification contain any detail or language regarding the structure or material component of the server device. There is no language suggesting or teaching that the server device is a physical component as part of the storage device claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US Publication No. 2017/0047124 -- "Ellis") in view of Waseda et al. (US Publication No. 2016/0266825 -- "Waseda").

Regarding claim 1, Ellis teaches A storage device communicably connected to a server device, the storage device comprising: a nonvolatile memory; and a controller configured to control the nonvolatile memory, (Ellis paragraph [0029], (A13) In another aspect, a storage device includes non-volatile memory (e.g., one or more non-volatile storage devices, such as flash memory devices), one or more processors, and one or more controller modules. The one or more controller modules are configured to detect occurrence of a first event. In response to detecting the occurrence of the first event, the one or more controller modules are configured to: write low read data (e.g., data satisfying predefined low read criteria) to the non-volatile memory of the storage device with a fast SLC programming mode, distinct from a default SLC programming mode) wherein the controller is configured to: transmit log data stored in the nonvolatile memory to the server device (Ellis paragraph [0004], Particular types of data written to persistent or non-volatile memory, such as error log data, power fail data, and logical-to-physical mapping tables are read back only a limited number of times (e.g., less than a dozen times). Nevertheless, persistent or non-volatile memory systems, such as flash memory systems, typically store these particular types of data in the same fashion (e.g., with write operations designed for high endurance) as data that is read back repeatedly (e.g., thousands of times)) when a logical failure occurs in the nonvolatile memory; (Ellis paragraph [0006], In some embodiments, in order to achieve the improvements discussed above, when a storage device detects occurrence of a first event (e.g., a power fail event), the storage device writes low read data to non-volatile memory of the storage device with a fast SLC programming mode of writing the low read data. Writing the low read data with the fast SLC programming mode includes using one or more memory programming parameters to write data faster (e.g., faster on a per page or per block basis) than writing data to the non-volatile memory of the storage device with a default SLC programming mode that uses a default set of memory programming parameters. By using the fast SLC programming mode, low read data is written quickly and requires less power than data written using the default SLC programming mode. When a power failure event occurs, data is transmitted from storage to a server/management device of the computer system. This includes the logging data as described above).
Ellis does not teach erase the log data from the nonvolatile memory.
However, Waseda teaches erase the log data from the nonvolatile memory (Waseda paragraph [0043], Besides, the processor 210 packetizes, together with the access operation described above, second data based on the host data to create log data. The second data includes a command, address, data size (size of the user data), and the like, and is data necessary to reproduce host data input afterward. It should be noted that the second data is not limited to a command, address, and data size, and may include user data, and a time stamp. The log data is data obtained by packetizing the second data to, for example, about 8 bytes, and indicates a log of access from the host device 300. The RAM 230 retains created log data in sequence. When a predetermined amount (first amount) of log data has accumulated in the RAM 230, the processor 210 issues a dedicated command to the NAND flash memory 100. The processor 210 further causes an access log area 111B in the NAND flash memory 100 to store therein the log data. When the amount of the log data of the access log area 111B exceeds the storage capacity thereof, the processor 210 deletes the data in the access log area 111B in sequence from the older log data. Further, the processor 210 stores new log data in the emptied part of the access log area 111B. The log data stored within non-volatile memory (NAND flash memory here) can be erased or deleted in certain circumstances, such as when the storage capacity is exceeded).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ellis with those of Waseda. Waseda teaches the ability to erase the log data from non-volatile memory, which is an obvious need for any memory system long-term. While the erasure system for non-volatile memory isn't particularly flexible, the ability to clear up storage areas for permanent storage is invaluable, particularly when data is certain to become either redundant or irrelevant as time passes and various operations are performed by the memory system (Waseda paragraph [0043], Besides, the processor 210 packetizes, together with the access operation described above, second data based on the host data to create log data. The second data includes a command, address, data size (size of the user data), and the like, and is data necessary to reproduce host data input afterward. It should be noted that the second data is not limited to a command, address, and data size, and may include user data, and a time stamp. The log data is data obtained by packetizing the second data to, for example, about 8 bytes, and indicates a log of access from the host device 300. The RAM 230 retains created log data in sequence. When a predetermined amount (first amount) of log data has accumulated in the RAM 230, the processor 210 issues a dedicated command to the NAND flash memory 100. The processor 210 further causes an access log area 111B in the NAND flash memory 100 to store therein the log data. When the amount of the log data of the access log area 111B exceeds the storage capacity thereof, the processor 210 deletes the data in the access log area 111B in sequence from the older log data. Further, the processor 210 stores new log data in the emptied part of the access log area 111B).

Claim 10 is the corresponding method claim to device claim 1. It is rejected with the same references and rationale.


Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Waseda as applied to claims 1 and 10 above, and further in view of Fujisawa (US Publication No. 2013/0055036 -- "Fujisawa").

Regarding claim 2, Ellis in view of Waseda in further view of Fujisawa teaches The storage device of claim 1, wherein the controller is configured to: generate failure level information which is information indicating a level of the logical failure; and store the failure level information in the nonvolatile memory as the log data (Fujisawa paragraph [0008-0010], The log data of an obtained network packet is stored in a nonvolatile memory such as a magnetic disk so that the stored log data can be acquired when the log information is investigated at a later date. Thus, the manager can check what data have been processed in what order when the failure occurs, at a later date. In this case, the log data records contents of a performed operation, transmitted/received data, or a date and time when the operation or data transmission/reception is carried out. Such technique is important because it enables a user of the device to receive a quick description and appropriate countermeasures when a device failure occurs. In order to analyze the failure, checking of the following information from the log data is more important than checking the log data when the device normally operates: information indicating what data have been processed in what order and with what size and frequency just before/after occurrence of a device failure or a performance reduction. The failure level information can be stored as log data).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ellis and Waseda with those of Fujisawa. Fujisawa teaches generating and storing failure level information as logging data in order to use the data in order to correct the intended data operation or storage as well as diagnose the failure and provide analysis and eventual correction/prevention (Fujisawa paragraph [0014], The lost data is no longer stored in the nonvolatile memory. Consequently, the object of “correctly storing the log data necessary for failure analysis, just before/after occurrence of the failure of the device or at the time of a performance reduction” cannot be achieved. This means a possible loss of the important log data that is to be an investigation target).

.


Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Waseda in further view of Fujisawa as applied to claims 1 and 10 above, and further in view of Otsuka et al. (US Publication No. 2016/0092289 -- "Otsuka").

Regarding claim 3, Ellis in view of Waseda in further view of Fujisawa and further in view of Otsuka teaches The storage device of claim 2, wherein the controller is configured to: receive, from the server device, recovery data which is data for recovering the logical failure; and erase the log data from the nonvolatile memory based on the received recovery data (Otsuka paragraph [0029], Also, when a failure occurs in a system, and its recovery work is carried out, the configuration information before the failure recovery and the configuration information after the failure recovery are compared so that a setting item of the configuration information related to the failure is identified. Thus, the configuration information is stored for a certain period, and learning is performed with a setting item value that was changed before and after the failure recovery as information on the setting change item. Then, it is thought that a sign of failure occurrence is detected based on the comparison between a value set in the setting items of newly input configuration information, and the setting change item information. However, it is difficult to identify which one of the values before and after the failure recovery is to be used as suitable setting change item information depending on a failure type and a difference in the setting items, and the like. Recovery data can be used to recover the previously lost data from the logical failure. The log data corresponding to the logical failure can be incorporated into the recovery data and removed, see Otsuka paragraph [0044], Further, the pattern generation unit 21 deletes a pattern having the failure type and the key that match a pair of a failure type and a key predetermined in a disregard list 40 as illustrated in FIG. 8, for example from the pattern list 39. In the disregard list 40, a key by which it is difficult to find a cause and a sign of failure occurrence by comparing the values before and after the failure recovery, such as a key that changes every time a system is started, or the like, for example is predetermined for each failure type).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ellis and Waseda and Fujisawa with those of Otsuka. Otsuka teaches the usage of recovery data in the memory system to recover data lost due to a logical failure. The benefit of using recovery data is clear and is extremely useful to help recover data that was previously thought to be lost or entirely gone. Additionally, the recovered data can be customized to provide either additional details corresponding to the initial failure or can be adjusted in order to provide more stability and reliability than the original data (Otsuka paragraph [0045-0046], The learning data generation unit 22 generates learning data from each pattern recorded in the pattern list 39 generated by the pattern generation unit 21. The learning data is summary data for a certain key, which includes the number of occurrences of a certain value as a correct answer, and the number of occurrences of a certain value as an error for each failure type. The pattern recorded in the pattern list 39 includes the values before and after the failure recovery for each key. The value before the failure recovery V.sub.A is an erroneous value, and the value after the failure recovery V.sub.B is a correct value. For example, as illustrated in FIG. 9, a plurality of learning data including items of a failure type, a key, a success or failure, a value, and the number of times are recorded in the learning data DB 31. The learning data generation unit 22 increases, by one, the number of times of the learning data having a failure type, a key, and a value that match the failure type, the key, and the value V.sub.A before the failure recovery of a certain pattern, respectively, and having a success or failure of "Failure" for one pattern. Also, the learning data generation unit 22 increases, by one, the number of times of the learning data having a failure type, a key, and a value that match the failure type, the key, and the value V.sub.B after the failure recovery of a certain pattern, respectively, and having a success or failure of "Success" for one pattern. In this regard, if the learning data having a failure type, a key, and a value that match the failure type, the key, and the value V.sub.A before the failure recovery or the value V.sub.B after the failure recovery is not recorded in the learning data DB 31, the learning data generation unit 22 adds the relevant learning data, and sets the number of times to 1).

Claim 12 is the corresponding method claim to device claim 3. It is rejected with the same references and rationale.

The storage device of claim 3, wherein the recovery data is generated by the server device based on the failure level information (Otsuka teaches using the failure level information to help generate improved recovery data, see Otsuka paragraph [0077], Next, in step S13, the pattern generation unit 21 extracts all the keys from the configuration information 35A before the failure recovery, and the configuration information 35B after the failure recovery, which are included in the obtained case data 34, and creates the key list 38 as illustrated in FIG. 6, for example and Otsuka paragraph [0079], Next, in step S16, the pattern generation unit 21 obtains the values before and after the failure recovery corresponding to the key K from the configuration information 35A before the failure recovery, and the configuration information 35B after the failure recovery, respectively. Then, the pattern generation unit 21 determines whether the obtained values before and after the failure recovery are different or not. If they are different, the processing proceeds to step S17, and if they are equal, the processing returns to step S14. For further detail, see Otsuka paragraphs [0110-0111]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ellis and Waseda and Fujisawa with those of Otsuka. Otsuka teaches the usage of recovery data in the memory system to recover data lost due to a logical failure. The benefit of using recovery data is clear and is extremely useful to help recover data that was previously thought to be lost or entirely gone. Additionally, the recovered data can be customized to provide either additional details correpsonding to the initial failure or The learning data generation unit 22 generates learning data from each pattern recorded in the pattern list 39 generated by the pattern generation unit 21. The learning data is summary data for a certain key, which includes the number of occurrences of a certain value as a correct answer, and the number of occurrences of a certain value as an error for each failure type. The pattern recorded in the pattern list 39 includes the values before and after the failure recovery for each key. The value before the failure recovery V.sub.A is an erroneous value, and the value after the failure recovery V.sub.B is a correct value. For example, as illustrated in FIG. 9, a plurality of learning data including items of a failure type, a key, a success or failure, a value, and the number of times are recorded in the learning data DB 31. The learning data generation unit 22 increases, by one, the number of times of the learning data having a failure type, a key, and a value that match the failure type, the key, and the value V.sub.A before the failure recovery of a certain pattern, respectively, and having a success or failure of "Failure" for one pattern. Also, the learning data generation unit 22 increases, by one, the number of times of the learning data having a failure type, a key, and a value that match the failure type, the key, and the value V.sub.B after the failure recovery of a certain pattern, respectively, and having a success or failure of "Success" for one pattern. In this regard, if the learning data having a failure type, a key, and a value that match the failure type, the key, and the value V.sub.A before the failure recovery or the value V.sub.B after the failure recovery is not recorded in the learning data DB 31, the learning data generation unit 22 adds the relevant learning data, and sets the number of times to 1).

Claim 13 is the corresponding method claim to device claim 4. It is rejected with the same references and rationale.


Claims 5-6, 9, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Waseda in further view of Fujisawa and further in view of Otsuka as applied to claims 4 and 13 above, and further in view of Takeda (US Publication No. 2011/0219241 -- "Takeda").

Regarding claim 5, Ellis in view of Waseda in further view of Fujisawa and further in view of Otsuka in further view of Takeda teaches The storage device of claim 4, wherein the recovery data includes: a first command which is a command for removing a restriction for prohibiting access to the Log data from a host which is an external information processing device; (Takeda paragraph [0008], That is, in the on-line installation method, the administrator manages the encryption key reported by the client. In the off-line installation method, the administrator manages the self-set encryption key in creating an installation package to be distributed to the clients. The encryption key managed by the administrator is used for a so-called recovery process to extract encrypted data in the hard disk and decrypt the extracted data when the computer of a client cannot be activated, for example. The first command from the host is a decryption command in order to remove the restriction of access, so that the host can access the encrypted log data) and a second command which is a command for recovering the logical failure (Takeda paragraphs [0052-0053], FIG. 8 is an exemplary flowchart showing the procedure for operating the operation management software 120 in a case where the administrator computer is used to carry out a recovery process of reading the data stored in the HDD 21 of the client computer in which some defect occurred. The recovery module 123 reads plaintext index information from the encryption key file 202 stored in the HDD 21 to be recovered (block C1). Next, the recovery module 123 reads the encryption key caused to correspond to the index information from the encryption key table 210 in the installation package (block C2). Then, the recovery module 123 reads various items of data from the HDD 21 using the read encryption key (block C3). The procedure/operation sent can also be a command to recover data from the region that experienced a logical failure).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ellis and Waseda and Fujisawa and Otsuka with those of Takeda. Takeda teaches using commands for removing a restriction for access to the log data for the host as well as a command for recovering the logical failure. Takeda is able to utilize these commands with encryption techniques in order to provide a level of security and safety that would otherwise not be reasonably achievable (Takeda paragraph [0006], Meanwhile, data leakage due to theft has been regarded as a problem. In this connection, the use of hard disk encryption software for encrypting the data in the hard disk has begun to spread. Hard disk encryption software is a data encryption program which encrypts data using an encryption key in writing data into the hard disk and decrypts the encrypted data in reading the data from the hard disk. When the hard disk encryption software is distributed to the employees to cause them to install it into the individual computers, this is achieved by either the on-line installation method or the off-line installation method).

Claim 14 is the corresponding method claim to device claim 5. It is rejected with the same references and rationale.

Regarding claim 6, Ellis in view of Waseda in further view of Fujisawa and further in view of Otsuka in further view of Takeda teaches The storage device of claim 5, wherein the controller is configured to: transmit the received recovery data to the host; and remove the restriction based on the first command received from the host (Otsuka paragraph [0029], Also, when a failure occurs in a system, and its recovery work is carried out, the configuration information before the failure recovery and the configuration information after the failure recovery are compared so that a setting item of the configuration information related to the failure is identified. Thus, the configuration information is stored for a certain period, and learning is performed with a setting item value that was changed before and after the failure recovery as information on the setting change item. Then, it is thought that a sign of failure occurrence is detected based on the comparison between a value set in the setting items of newly input configuration information, and the setting change item information. However, it is difficult to identify which one of the values before and after the failure recovery is to be used as suitable setting change item information depending on a failure type and a difference in the setting items, and the like. The recovery data is transmitted to the However, the configuration information is sometimes collected at periodic timing (for example, once a day), or is sometimes collected at any timing regardless of a failure recovery. If the configuration information collected at such timing is input, the configuration information whose collection time is included in a predetermined period as a period before the failure recovery is identified as the configuration information 35A before the failure recovery. In the same manner, the configuration information whose collection time is included in a predetermined period as a period after the failure recovery is identified as the configuration information 35B after the failure recovery. Then, the configuration information 35A before the failure recovery, and the configuration information 35B after the failure recovery, which were collected in the predetermined periods corresponding to the periods before and after the failure recovery, respectively ought to be formed into a pair, and a pattern ought to be generated for a setting item whose value has been changed).

Claim 15 is the corresponding method claim to device claim 6. It is rejected with the same references and rationale.

Regarding claim 9, Ellis in view of Waseda in further view of Fujisawa and further in view of Otsuka in further view of Takeda teaches The storage device of claim 1, wherein the controller is configured to: receive a cryptography key from the server device; encrypt the log data (see Ellis mapping for claim 1 for the teaching of using the received cryptography key; and transmit the encrypted log data to the server device (Takeda paragraph [0006], Meanwhile, data leakage due to theft has been regarded as a problem. In this connection, the use of hard disk encryption software for encrypting the data in the hard disk has begun to spread. Hard disk encryption software is a data encryption program which encrypts data using an encryption key in writing data into the hard disk and decrypts the encrypted data in reading the data from the hard disk. When the hard disk encryption software is distributed to the employees to cause them to install it into the individual computers, this is achieved by either the on-line installation method or the off-line installation method. Takeda teaches using encryption keys for data transmission to the server device, also see Takeda paragraph [0043], To do this, the encryption key table creation module 121 creates the encryption key table 201 which holds plaintext index information and an encryption key for ciphertext in such a manner that the former is caused to correspond to the latter. Similarly, the installer 124 also creates an encryption key file 202 which holds plaintext index information and an encryption key for ciphertext in such a manner that the former and the latter make pairs. That is, in the HDD 21 to be recovered, index information for recognizing the encryption key used by the hard disk encryption software 125 has been stored in plaintext).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ellis and Waseda and Fujisawa and Otsuka with those of Takeda. Takeda teaches using an encryption key for the transmission of data to the server device. The use of an Meanwhile, data leakage due to theft has been regarded as a problem. In this connection, the use of hard disk encryption software for encrypting the data in the hard disk has begun to spread. Hard disk encryption software is a data encryption program which encrypts data using an encryption key in writing data into the hard disk and decrypts the encrypted data in reading the data from the hard disk. When the hard disk encryption software is distributed to the employees to cause them to install it into the individual computers, this is achieved by either the on-line installation method or the off-line installation method).

Claim 18 is the corresponding method claim to device claim 9. It is rejected with the same references and rationale.


Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Waseda in further view of Fujisawa and further in view of Otsuka in further view of Takeda as applied to claims 6 and 15 above, and further in view of Okano (US Publication No. 2013/0173964 -- "Okano").

Regarding claim 7, Ellis in view of Waseda in further view of Fujisawa and further in view of Otsuka in further view of Takeda in further view of Okano teaches The storage device of claim 6, wherein the controller is configured to recover the logical failure based on the second command received from the host (Okano paragraph [0191], As the above, in the failure management system 1 of the first embodiment, the storing processor 22 stores failure data related to a failure occurred in the customer system 20 into the memory device 11 of the management server 10 via the network 51. This eliminates the requirement of limiting the data size of the failure data, and, for example, makes it possible to pass log data having large capacity to the failure reproducing system 30. Advantageously, the failure reproducing system 30 can obtain sufficient log data to be used for the reproducing test, so that efficiency in reproducing the failure can be improved. The host can issue a command regarding the logical failure in an attempt to recover and replicate the logical failure again, for further detail see Okano paragraph [0205], (1) there is no need to limit the data size of the failure data; for example, log data having a large capacity can be passed to the failure reproducing device so that efficiency in reproducing the failure can be improved).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ellis and Waseda and Fujisawa and Otsuka and Takeda with those of Okano. Okano teaches recovering the original logical failure based on a received host command. Recovering the logical failure is a useful tool in order to provide more accurate and thorough diagnostics as well as definitely answer and correct the initial cause of said logical failure (Okano paragraph [0191], As the above, in the failure management system 1 of the first embodiment, the storing processor 22 stores failure data related to a failure occurred in the customer system 20 into the memory device 11 of the management server 10 via the network 51. This eliminates the requirement of limiting the data size of the failure data, and, for example, makes it possible to pass log data having large capacity to the failure reproducing system 30. Advantageously, the failure reproducing system 30 can obtain sufficient log data to be used for the reproducing test, so that efficiency in reproducing the failure can be improved).

Claim 16 is the corresponding method claim to device claim 7. It is rejected with the same references and rationale.

Regarding claim 8, Ellis in view of Waseda in further view of Fujisawa and further in view of Otsuka in further view of Takeda in further view of Okano teaches The storage device of claim 7, wherein the controller is configured to prohibit access to the log data from the host (Waseda paragraph [0036], The access log area 111B stores therein log data from the memory controller 200 (NAND interface 240). The access log area 111B has, for example, the storage capacity greater than or equal to 512 MB. In order to carry out read of the access log area 111B, a dedicated read command from outside (for example, the host) is required, and the user is inhibited from carrying out read of the access log area 111B. The host can be prevented from reading or accessing the log data. Also see Waseda paragraph [0066], Conversely, by the embodiment described above, the NAND flash memory 100 is provided with an access log area 111B. The memory controller 200 creates log data on the basis of access (host data) from the host device 300, and stores the log data in the access log area 111B. Thereby, it is possible to acquire log data only by reading the stored log data without confirming the reproducibility of the fault occurrence after data has been returned on account of fault or the like. Accordingly, it is possible to carry out fault analysis easily and in a shortening manner. According to the embodiment, it is possible to carry out a fault analysis operation within a short time of, for example, about two days).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ellis and Waseda and Fujisawa and Otsuka and Takeda with those of Okano. Waseda teaches preventing or prohibiting the host from accessing the log data. This can be done to provide the log data a period of time to be updated or copied without any access or modification being done. This can help to ensure data reliability so that operations or procedures won't be carelessly performed whilst the log data is updated, rewritten, erased, or modified in any way (Waseda paragraph [0066], Conversely, by the embodiment described above, the NAND flash memory 100 is provided with an access log area 111B. The memory controller 200 creates log data on the basis of access (host data) from the host device 300, and stores the log data in the access log area 111B. Thereby, it is possible to acquire log data only by reading the stored log data without confirming the reproducibility of the fault occurrence after data has been returned on account of fault or the like. Accordingly, it is possible to carry out fault analysis easily and in a shortening manner. According to the embodiment, it is possible to carry out a fault analysis operation within a short time of, for example, about two days).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136